Citation Nr: 1041806	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  07-28 498	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for an upper back 
disability.

2.  Entitlement to service connection for a right shoulder 
disability.

3.  Entitlement to service connection for tinnitus.

4.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for an acquired 
psychiatric disorder, to include depression.

5.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran was a member of the Army National Guard from April 
1980 to June 1987 with a period of initial active duty for 
training from April 1980 to December 1980, and served on active 
duty from June 1987 to November 1989.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from two rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  In May 
2007, the RO denied service connection for an upper back 
disability, right shoulder disability, and tinnitus.  In August 
2009, the RO denied service connection for depression and denied 
entitlement to a TDIU.

A video conference hearing was held in December 2007 with the 
Veteran in Fargo, North Dakota, before the undersigned Veterans 
Law Judge, sitting in Washington, D.C., who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c), (e)(2) and who is rendering the determination in this 
case.  A transcript of the hearing testimony is in the claims 
file.

The Board previously remanded the issues of entitlement to 
service connection for an upper back disability, a right shoulder 
disability, and tinnitus, for additional development in June 
2009.  That development has been completed, and these issues now 
return to the Board for appellate review.

The Veteran was denied service connection for depression in the 
August 2009 rating decision.  For reasons discussed below, the 
Board has concluded that this issue should be recharacterized as 
whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for an acquired 
psychiatric disorder, to include depression.

The issues of whether new and material evidence has been received 
to reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, as well as entitlement to TDIU, 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's upper back disability is not etiologically 
related to service.

2.  The Veteran does not have a current right shoulder 
disability.

3.  The Veteran's tinnitus is not etiologically related to 
service.


CONCLUSIONS OF LAW

1.  An upper back disability was not incurred in or aggravated by 
military service, and arthritis is not presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1131 (West 2002); 
38 C.F.R. § 3.303, 3.307, 3.309 (2010).

2.  A right shoulder disability was not incurred in or aggravated 
by military service, and arthritis is not presumed to have been 
so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1131 (West 
2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2010).

3.  A tinnitus disability was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. § 
3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2010).  Such notice must include notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if there is a favorable disposition of the 
claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. 
§§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  The Board notes that 
effective May 30, 2008, VA amended its regulations governing VA's 
duty to provide notice to a claimant regarding the information 
necessary to substantiate a claim.  The new version of 38 C.F.R. 
§ 3.159(b)(1), removes the portion of the regulation which states 
that VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, a 
letter dated in January 2007 was sent to the Veteran in 
accordance with the duty to notify provisions of the VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified 
of the evidence that was needed to substantiate his claim; what 
information and evidence that VA will seek to provide and what 
information and evidence the Veteran was expected to provide, and 
that VA would assist him in obtaining evidence, but that it was 
his responsibility to provide VA with any evidence pertaining to 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  The Veteran was also notified of the 
criteria for establishing an effective date and disability 
rating.  See Dingess.  Therefore, the Veteran received complete 
notice regarding his claims for service connection.

The Veteran's service treatment records, VA treatment records, 
private treatment records, VA authorized examination reports, lay 
statements, and hearing transcript have been associated with the 
claims file.  The Board specifically notes that the Veteran was 
afforded VA examinations with respect to his disabilities.  
38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA 
examinations obtained in this case are adequate as they are 
collectively predicated on a review of the claims file; contain a 
description of the history of the disabilities at issue; document 
and consider the relevant medical facts and principles; and, to 
the extent possible, provide opinions as to the etiology of the 
Veteran's upper back disability, right shoulder disability, and 
tinnitus.

The Board notes that the VA examiner who conducted the Veteran's 
August 2009 VA audiological examination was unable to provide an 
opinion as to the etiology of the Veteran's tinnitus without 
resort to speculation.  The U.S. Court of Appeals for Veterans 
Claims (Court) recently held that, in general, it must be clear 
on the record that the inability to opine on questions of 
diagnosis and etiology is not the first impression of an 
uninformed examiner, but rather an assessment arrived at after 
all due diligence in seeking relevant medical information that 
may have bearing on the requested opinion.  Jones v. Shinseki, 23 
Vet. App. 382, 389 (2010).  Before the Board can rely on an 
examiner's conclusion that an etiology opinion would be 
speculative, the examiner must explain the basis for such an 
opinion or the basis must otherwise be apparent in the Board's 
review of the evidence.  Id at 390.  As discussed below, however, 
the examiner in this case provided a basis for her speculative 
opinion.

Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit evidence 
and arguments in support of his claim.  The Veteran and his 
representative have not made the Board aware of any additional 
evidence that needs to be obtained prior to appellate review.  
The record is complete and the case is ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2010).  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2010).  In addition, certain 
chronic diseases, including arthritis, may be presumed to have 
been incurred or aggravated during service if they become 
disabling to a compensable degree within one year of separation 
from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2010).

For a showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  If the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2010).

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).

1.  Upper Back and Right Shoulder Disabilities

Initially, the Board notes that the Veteran was previously denied 
service connection for a low back disability in a June 2009 Board 
decision.  Therefore, the Board's inquiry here will focus on the 
evidence in the claims file pertaining to an upper back 
disability.

The Veteran an enlistment examination in July 1986.  No relevant 
abnormalities were noted, and the Veteran indicated his health 
was "good."

In November 1987, he reported bruising his right shoulder while 
lifting.  On examination, there was some tenderness over the mid-
trapezius.  However, the Veteran had full range of motion in his 
right shoulder and no other pertinent abnormalities were noted.  
The Veteran was diagnosed with a mild sprain of the right 
trapezius.  He was prescribed Parafon Forte and restricted to no 
lifting for 5 days.

In July 1988, the Veteran was seen for pain in his upper back and 
right shoulder which had occurred after he engaged in heavy 
lifting.  On examination, there was tenderness of the right 
trapezius and full range of motion of the shoulder.  The Veteran 
was diagnosed with an upper back strain and prescribed Flexeril 
and Motrin.  He was also put on light duty for 3 days.

The Veteran underwent a separation examination in August 1989.  
No relevant abnormalities were noted.  The Veteran indicated he 
was in "good health," and denied a history of recurrent back 
pain or a painful shoulder.

Private treatment records dated December 2006 reflect x-ray 
findings of significant degenerative changes of the cervical 
spine, most marked at the C5 and C6 interspaces.  There was also 
loss of the lordotic curvature of the mid/lower cervical spine.  
These changes appeared to cause some encroachment on the neural 
foramina bilaterally.  An EMG revealed bilateral radiculopathy in 
the upper extremities, moderately severe in nature.

The Veteran testified at a videoconference hearing in December 
2007.  The Veteran stated that he injured his upper back and 
shoulder while lifting a heavy toolbox in June 1988.  The box 
weighed between 200 and 400 pounds, and he had only one other 
person to assist him.  After service, he sought treatment in the 
early 90's.  

The Veteran was afforded a VA examination in August 2009.  The 
claims file was reviewed by the examiner, who noted the Veteran's 
two right trapezius injuries in service, as well as the Veteran's 
normal separation examination and post-service findings of 
degenerative disc disease.  The Veteran currently complained of 
neck pain which radiated into his shoulders.  He could not stand 
in one place too long.  He could walk about a mile before pain 
started in his neck and radiated to his shoulders.  He described 
his shoulder pain as a burning sensation, which indicated an area 
of the supraspinatous muscles bilaterally.  Gabapentin helped to 
alleviate this pain.  On examination, there was no joint or 
subacromial space tenderness in the right shoulder.  There was no 
bicipital tenderness, effusion, calor, or rubor.  Painful arc and 
drop arm testing were negative.  There was no muscle atrophy 
seen, and the Veteran had full range of motion of the right 
shoulder.  Examination of the spine showed no kyphoscoliosis.  
Spurling's compression test was positive bilaterally and produced 
neck pain with radiation into the shoulder areas.  There was no 
tenderness to palpation over the right trapezius muscle.  The 
examiner concluded that the Veteran's osteoarthritis and 
degenerative disc disease of the cervical spine had no 
relationship etiologically to the two minor right trapezius 
injuries documented in service, as both of those incidents were 
clearly nothing more than muscle strains.

Based on the evidence of record, the Board finds that service 
connection for an upper back disability or right shoulder 
disability is warranted.  With respect to the right shoulder, the 
evidence does not demonstrate a current disability.  The 
Veteran's post-service treatment records do not reflect a 
diagnosed disability of the right shoulder, and no abnormalities 
were noted during the Veteran's August 2009 VA examination.  The 
Court has consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit), which has stated, "a veteran seeking disability 
benefits must establish . . . the existence of a disability [and] 
a connection between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  In the 
absence of proof of a present disability, there can be no valid 
claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).

With respect to the Veteran's claim for an upper back disability, 
the evidence demonstrates that the Veteran does have a current 
upper back condition, specifically degenerative disc disease with 
radiculopathy.  However, the evidence is against finding that 
this condition is related to service.  The VA examiner concluded 
that the Veteran's degenerative disease was not etiologically 
related to the trapezius strains in service, and there is no 
other competent medical opinion which contradicts the VA examiner 
or otherwise suggests that the Veteran's upper back disability is 
etiologically related to service.

The Board has also considered the Veteran's own statements in 
support of his claim.  The Federal Circuit held that lay evidence 
is one type of evidence that must be considered, and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006). This would include weighing the 
absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example difficulty 
hearing, and sometimes not, for example, a form of cancer), (2) 
the layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between 
competency ("a legal concept determining whether testimony may 
be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to be 
made after the evidence has been admitted")).  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in some 
cases, lay evidence will be competent and credible evidence of 
etiology.  Whether lay evidence is competent in a particular case 
is a question of fact to be decided by the Board in the first 
instance.  The Federal Circuit set forth a two-step analysis to 
evaluate the competency of lay evidence.  The Board must first 
determine whether the disability is the type of injury for which 
lay evidence is competent evidence.  If so, the Board must weigh 
that evidence against the other evidence of record-including, if 
the Board so chooses, the fact that the Veteran has not provided 
any in-service record documenting his claimed injury-to determine 
whether to grant service connection.  See Robinson v. Shinseki,  
312 Fed. Appx. 336 (2009) (confirming that, "in some cases, lay 
evidence will be competent and credible evidence of etiology").  
The Board observes that this Federal Circuit decision is 
nonprecedential.  See Bethea v. Derwinski, 252, 254 (1992) [a 
non-precedential Court decision may be cited "for any 
persuasiveness or reasoning it contains"].  The Board believes 
that if Bethea applies to Court decisions, it surely applies to 
those of a superior tribunal, the Federal Circuit.

Here, the Board does not find that the Veteran is competent to 
render diagnoses of in-service or post-service back and shoulder 
disabilities.  While the Veteran is certainly competent to report 
observable symptoms such as pain, he has not been shown to be 
competent to identify specific disorders based solely on 
observation.  Further, while the Veteran has asserted that his 
current conditions are the result of injuries sustained in 
service, he has not demonstrated the medical knowledge required 
to establish an etiological nexus between his current 
degenerative disease and in-service trapezius injuries.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 
C.F.R. § 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, statements, 
or opinions].  Therefore, although the statements of the Veteran 
in support of his claim have been given full consideration by the 
Board, they are not considered competent medical evidence and do 
not serve to establish a medical nexus between any claimed 
disorders and the Veteran's period of service.

2.  Tinnitus

Service treatment records are negative for any specific 
complaints of tinnitus.  No relevant abnormalities were noted on 
the Veteran's July 1986 enlistment examination.  He was seen in 
November 1987, December 1987, and February 1988 for complaints of 
an earache and decreased hearing.  The impression included otitis 
media.  However, during the Veteran's August 1989 separation 
examination, no abnormalities were noted, and the Veteran denied 
a history of ear trouble.

VA treatment records dated October 1999 indicate the Veteran 
denied having tinnitus at the time.

The Veteran testified at a hearing in December 2007.  His duties 
in service included test firing weapons to make sure they were 
functioning, and to qualify people with a .50-caliber machine 
gun.  He used hearing protection during this time.  He denied any 
significant post-service occupational noise exposure.  He first 
noticed a ringing in his ears during service, which he believed 
was from the weapons noise.  He had experienced tinnitus since 
service.  

The Veteran was afforded a VA audiological examination in August 
2009.  The claims file was reviewed by the examiner, who noted 
the Veteran's exposure to the noise of weapons and the firing 
range in service, as well as welding and deer hunting after 
service.  The Veteran was not certain as to the precise date of 
onset of his tinnitus, but indicated it was 1990 or sometime in 
the early 1990's.  Tinnitus was bilateral and constant.  However, 
the examiner was unable to determine whether tinnitus was 
etiologically related to service without resort to speculation.  
She stated that while the Veteran reported an onset date of at 
least the early 1990's, a VA progress note dated October 1999 
stated "no tinnitus."  The examiner could not resolve this 
conflicting information without resort to mere speculation.

Based on the evidence of record, the Board finds that service 
connection for tinnitus is not warranted.  The Veteran has a 
current diagnosis of tinnitus based on the August 2009 VA 
examination.  However, that examiner was unable to determine 
whether tinnitus was etiologically related to service without 
resort to speculation.  A speculative opinion is inconclusive, 
not positive or negative, and therefore does not constitute 
evidence either for or against a claim.  Further, the Court has 
held that medical opinions which are speculative, general or 
inconclusive in nature, cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. 
App. 459, 462 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).

The Board has considered the Veteran's own statements in support 
of his claim.  Indeed, the Veteran is competent to testify to in-
service acoustic trauma, in-service symptoms to tinnitus, and 
post-service continuous symptoms of tinnitus, as "ringing of the 
ears is capable of lay observation."  Horowitz vs. Brown, 5 Vet. 
App. 217, 221-22 (1993).  However, as noted above, the Veteran is 
not competent to render an opinion regarding the etiology of his 
tinnitus.  See Espiritu, supra.

Further, to the extent that the Veteran's lay statements are 
offered as evidence of continuity of symptomatology, the Board 
acknowledges that lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, regardless 
of the lack of contemporaneous medical evidence.  See Buchanan v. 
Nicholson, supra.  As noted, in adjudicating his claims, the 
Board must evaluate the Veteran's credibility.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  In rendering a 
decision on appeal, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence which 
it finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable to 
the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  As 
noted, competency of evidence differs from weight and 
credibility.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, supra; see also Cartwright v. Derwinski, 2 Vet. App. 
24, 25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  

While the Board acknowledges that the Veteran is competent to 
provide evidence of his own experiences, the fact that he did not 
complain of tinnitus in service, denied a history of ear trouble 
at the time of his separation, and denied having tinnitus in 
October 1999, weighs heavily against the claim he now makes that 
he has had problems ever since service.  The Board is not holding 
that corroboration is required.  Rather, the Board finds his 
assertions to be less credible than the negative contemporaneous 
records.  The Board notes that symptoms, not treatment, are the 
essence of any evidence of continuity of symptomatology. However, 
with respect to a merits review, the lack of evidence of 
treatment may bear on the credibility of the evidence of 
continuity.  As such, the Board finds that the probative evidence 
is against the claim based on continuity of symptomatology.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy 
period of absence of medical complaints for condition can be 
considered as a factor in resolving claim); see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial 
of service connection where veteran failed to account for lengthy 
time period between service and initial symptoms of disability).



C.  Conclusion

The preponderance of the evidence is against finding that the 
Veteran has an upper back disability, right shoulder disability, 
or tinnitus disability which is etiologically related to active 
service.  The appeal is accordingly denied.  In making this 
determination, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there 
is not such a state of equipoise of positive and negative 
evidence to otherwise grant the Veteran's claims.


ORDER

Service connection for an upper back disability is denied.

Service connection for a right shoulder disability is denied.

Service connection for tinnitus is denied.


REMAND

In a June 2009 decision, the Board declined to reopen the 
Veteran's claim for service connection for an anxiety disorder.  
In the August 2009 rating decision on appeal, the RO denied 
service connection for depression.

Initially, the Board notes that the Veteran has diagnoses of 
depression as well as an anxiety disorder.  The Court has 
recently held that claims for service connection for one acquired 
psychiatric disorder may encompass claims for service connection 
for all diagnosed psychiatric disabilities.  Clemons v. Shinseki, 
23 Vet. App. 1, 5 (2009).  Accordingly, the Board has rephrased 
the issue involving service connection for depression into a 
single issue in order to comply with the Court's holding.

Moreover, in determining whether the Veteran is presenting a new 
claim or seeking to reopen a previously denied claim, the Court 
has clarified that the focus of the analysis must be whether the 
evidence truly amounted to a new claim based upon a different 
diagnosed disease or whether the evidence substantiates an 
element of a previously adjudicated matter.  See Velez v. 
Shinseki, 23 Vet. App. 199, 204 (2009).  In this case, evidence 
of the Veteran's depression was also considered during the 
adjudication of the Veteran's claim for an anxiety disorder.  The 
Board has concluded that, in light of Clemons and Velez, the 
Veteran's claim for service connection for depression is properly 
adjudicated as a request to reopen a previously denied claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include depression.

Therefore, the claim is remanded to the RO for adjudication to 
determine whether new and material evidence has been received to 
reopen a claim of service connection for an acquired psychiatric 
disorder, to include depression.  The RO should provide the 
Veteran with appropriate VCAA notice for such a claim.  See Kent 
v. Nicholson, 20 Vet. App. 1 (2006)(specific to requests to 
reopen, the claimant must be notified of both the reopening 
criteria and the criteria for establishing the underlying claim 
for service connection).

This issue is inextricably intertwined with the issue of 
entitlement to TDIU on appeal.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (issues are "inextricably intertwined" 
when a decision on one issue would have a "significant impact" 
on a veteran's claim for the second issue).  As such, this issue 
must be developed and adjudicated prior to consideration of the 
Veteran's TDIU claim.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should send the Veteran 
corrective notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) that includes a 
description of the evidence needed to 
substantiate the claim asserting that new and 
material evidence has been submitted 
sufficient to reopen the Veteran's previously 
denied claim for service connection for an 
acquired psychiatric disorder, to include 
depression.

In the letter, the RO/AMC should inform the 
Veteran of the elements required to establish 
service connection that were found 
insufficient in the previous denial (i.e., 
competent medical evidence showing that an 
acquired psychiatric disorder was incurred in 
or caused by his service), as outlined by the 
Court in Kent.

The Veteran should also be advised that he 
may submit lay evidence from such persons as 
fellow service members, family, or friends, 
regarding their observations as to his 
psychiatric disorder, including its date of 
onset and duration.

2.  Following completion of the above, the 
RO/AMC should review the evidence and 
determine whether the appellant's claims of 
new and material evidence for an acquired 
psychiatric disorder and TDIU may be granted. 
If not, he and his representative should be 
furnished a supplemental statement of the 
case, and given an opportunity to respond. 
The case should then be returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


